BIGGS, J.
This is an action of replevin. The plaintiff recovered judgment before both the justice and in the circuit court. The defendant has brought the case here by writ on error.
Jurisdiction. There is no bill of exceptions in the case. The defendant insists that upon the face of the record the judgment of the circuit court is a nullity, for the reason that the justice had no jurisdiction to try the case, and that the circuit court acquired none by appeal. The foundation of the contention is that the original statement before the justice and upon which process was issued was a nullity in that it failed to state that the plaintiff was entitled to the possession of the property; that it failed to state and claim damages for the detention of the' property, and that it contained no prayer for judgment. The original statement certainly omitted to state a jurisdictional fact, but under the decision in Dowdy v. Wamble, 110 Mo. 280, this did not prevent the justice from issuing process thereon. The jurisdiction of the parties attached notwithstanding the defective statement. Under the same decision it was competent for the justice to allow the statement to be amended so as to comply with the statute.
The further contention that the want of a prayer for judgment rendered the original statement a nullity, is'equally *510untenable. In courts of record the petition must contain a prayer for the relief to which plaintiff supposes himself entitled. (R. S. 1889, sec. 2039). But this requirement has no application to proceedings before justices of the peace. Such tribunals aré regarded as courts of the people, where all formalities in pleadings are discarded and wherein litigants may appear and conduct, their own causes. The judgment of the circuit court will be affirmed.
All the judges concur.